              Case 3:19-cv-00055-DB Document 1 Filed 02/11/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

IRMA KEYS                                       $
                 Plaintiff,                     $
                                                $
VS                                              $           CA NO. l:19-CV-105
                                                $
HOME DEPOT U.S.A., INC. d/b/A                   $
THE HOME DEPOT                                  $
                 Defendant.                     $




        DEFENDANT HOME DEPOT U.S.A.. INC.'S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Defendant Home Depot U.S.A., Inc. ("Home Depot"), improperly

named as Home Depot U.S.A., Inc. dlbla The Home Depot, who files this its Notice        of

Removal, on the basis of diversity jurisdiction, and would show the Court as follows:

         1.      Home Depot is the Defendant in a civil action pending in Hays County,

Texas, entitled IRMA KEYS l/5. HOME DEPOT, U.S.A., INC. d/b/a/ THE HOME

DEPOT, Cause No. 2018dcv4699 (hereinafter referred to as the "State Court Action")

An Index of Documents Filed with the Notice of Removal is attached hereto       as Exhibit

",A.," and true and correct copies   of all process, and pleadings, served upon Home Depot

in the State Court Action are attached hereto as Exhibit "B," as required by 28 U.S.C.

$   1aa6(a)

         2.      The State Court Action was filed on December 13, 2018. Home Depot was

served with Plaintiffls Original Petition on January 14,2019. Plaintiffls Petition states

Plaintiff is seeking damages over $200,000.
               Case 3:19-cv-00055-DB Document 1 Filed 02/11/19 Page 2 of 4



       3.         This notice is timely filed within thirty (30) days of Home Depot's receipt

of first notice that this Court      has jurisdiction over the subject matter    of this   case as

required by 28 U.S.C. $1446(b), and within one year              of the commencement of        the

lawsuit

       4.         Plaintiff lrma Keys is and was at the time of suit filing a citizen of the State

ofTexas

          5.      Home Depot is and a corporation incorporated under the laws of the State

of Delaware with its principal place of business in Atlanta, Georgia. Home Depot is and

was, therefore, a citizen of the State of Delaware and Georgia.

       6.         Consequently,    the district courts of the United       States have original

jurisdiction over this action based on completely diversity of citizenship amongst and

between the parties, in that Plaintiff, on the one hand, and Home Depot, on the other

hand, are now, and were at the time this action commenced, diverse in citizenship from

each other

       7.         The amount in controversy in the State Court Action is in excess of

$75,000.00, exclusive       of   interests and costs. Accordingly, the State Court Action is

within the original jurisdiction of this Court pursuant to 28 U.S.C. ç1332, as it is a civil

action wholly between citizens of different states, and, the amount in controversy is in

excess of the Court's jurisdictional minimum for diversity cases

          8.      Under 28 U.S.C. $1446(a), venue of the removed action is proper in this

Court as it is the district embracing the place where the State Court Action is pending.




                                                  2
          Case 3:19-cv-00055-DB Document 1 Filed 02/11/19 Page 3 of 4



       9.     Pursuant to 28 U.S.C. $1446(d), Home Depot            will promptly give written

notice of the filing of this notice of removal to Plaintiff and   will further file a copy of this

Notice of Removal with the District Clerk of Hays County, Texas, where the action was

previously pending.

       10.    Jury Demand     - Home Depot hereby requests trial by jury on all issues and
claims in this cause

       V/HEREFORE, Defendant Home Depot U.S.A., Inc. hereby removes the                      case


styled IRMA KEYS VS. HOME DEPOT, U.S.A., IÌ{C. d/b/a/ THE HOME DEPOT, Cause

No. 2018DCV4699, and respectfully requests that this Court assume full jurisdiction of

this proceeding for all purposes as    if originally filed in this Court, including but not
limited to issuing any orders necessary to stay proceedings in the State Court Action.

                                           Respectfully submitted,

                                           Hawkins Parnell & Young, LLP
                                           1717 West 6th Street, Suite 250
                                           Austin, Texas 78703
                                           (st2) 687-6918
                                           (sI2) 687-69e0 (Fax)


                                           By : /s/ Amv C. Welborn
                                              Amy C. Welborn
                                              Texas Bar No. 24012853
                                               awel               aw.com

                                           ATTORNEYS FOR DEFENDANT
                                           HOME DEPOT I].S.4., INC.




                                               J
          Case 3:19-cv-00055-DB Document 1 Filed 02/11/19 Page 4 of 4



                            CERTIF'ICATE OF SERVICE

      I hereby certiff by my signature above, that a true and correct copy of the
foregoing document has been sent by e-filing to counsel of record, in accordance with the
Texas Rules of Civil Procedure on this 1lth day of February,2019.

      Alejandro Acosta, III
      Flores, Tawney, & Acosta, P.C.
      906 N. Mesa, 2nd Floor
      El Paso, Texas 79902
      aacosta@ ftalawforrn. c om
      ATTORNEY FOR PLAINTIFF




                                            4
